IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
VENUS RODRIGUEZ, )
Plaintiff, No. 17 C 7248
v. District Judge Robert M. Dow
THE CITY OF CHICAGO, et. al, Magistrate Judge Gabriel A. Fuentes
Defendants.

MEMORANDUM OPINION AND ORDER

On October 6, 2017, Plaintiff, Venus Rodriguez, a Chicago Police officer, filed this lawsuit
against the City of Chicago (“the City”) and several other members of the Chicago Police
Department (“CPD”) under 42 U.S.C. § 1983, alleging that after she reported being physically
assaulted at Mr. C’s Midway Bar by an unknown CPD officer, Defendants unlawfully retaliated
against her by refusing to pursue or investigate her criminal complaint and instead launching an
investigation against Plaintiff. (D.E. 1, Compl.) Plaintiff also brings a claim against the City under
Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978), alleging
that Defendants acted together with investigators pursuant to a “code of silence,” which
discourages CPD officers from exposing fellow officers’ misconduct. On April 22, 2019,
Magistrate Judge Kim granted Defendants’ motion to bifurcate the Monell claim and stay Monell
discovery pending disposition of the claims against the individual Defendants. (D.E. 162.) On
April 30, 2019, Judge Kim extended fact discovery to June 14, 2019 and expert discovery to
August 19, 2019. (D.E. 167.) Now pending before this Court are Plaintiff's Motion to Compel

(D.E. 170) and her Motion to Modify Discovery Deadlines (D.E. 168).
I. Background to Plaintiff's Motion to Compel

On April 22, May 3, and May 20, 2019, the City produced additional or amended privilege
logs asserting that an investigative privilege and the deliberative process privilege applied to
certain documents related to “Log File No. 1077459,” the file associated with the investigation
started by IPRA (the Independent Police Review Authority) into Plaintiff's complaint against the
unidentified CPD officer and continued by COPA (the Civilian Office of Police Accountability),
which replaced IPRA as the civilian oversight agency of the CPD on September 15, 2017. The
City produced some of the documents but continues to assert the deliberative process and,
arguably, the investigatory privilege over the documents Bates-labeled: 4544-4556, 4557-69,
4570-81, 4582-93, 4594-4607, 10377, 10745, 10747, 10749, 10751, 10834-35 and 10860 (“the
Withheld Materials”). (D.E. 175, City’s Resp. at 2.) Plaintiff now moves the Court to compel the
City to produce the Withheld Materials. (D.E. 178, Pl.’s Reply Re: Mot. to Compel at 1.)

A. Legal Standard

Federal common law applies to the question of privilege in this federal question suit. See
Hamdan v. Ind. Univ. Health N. Hosp., Inc., 880 F.3d 416, 421 (7th Cir. 2018). The City does not
dispute that the Withheld Materials are relevant and otherwise discoverable under Federal Rule of
Civil Procedure 26(b){1). In general, courts construe privileges narrowly because “they are in
derogation of the search for truth.” Valero Energy Corp. v. United States, 569 F.3d 626, 630 (7th
Cir. 2009). The privileges at issue here should be applied “as narrowly as consistent with efficient
Government operation.” Fed. Deposit Ins. Corp. v. Giancola, No. 13 C 3230, 2015 WL 5559599,
at *4 (N.D. Ill. Sept. 18, 2015) (quoting Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d
854, 868 (D.C. Cir. 1980)). In addition, “caution should be especially taken in recognizing a

privilege in a federal civil rights action, where any assertion of privilege must overcome the
fundamental importance of a law meant to protect citizens from unconstitutional state action.”
Kodish v. Oakbrook Terrace Fire Prot. Dist., 235 F.R.D. 447, 451 (N.D. Ill. 2006). The Court has
broad discretion in ruling on motions to compel. See James v. Hyatt Regency Chicago, 707 F.3d
775, 784 (7th Cir. 2013).

B. Judge Kim’s February 6, 2019 Opinion

This is not the first time the City has withheld documents from Log File No. 1077459 on
the grounds of the deliberative process and investigative privileges. On November 19, 2018,
Plaintiff moved to compel the City to produce 34 other documents withheld on these grounds.
After an in camera review of those documents and briefing by the parties, Judge Kim issued a
memorandum opinion and order on February 6, 2019, holding that the deliberative process and
investigative privileges did not apply to 12 of the documents. Rodriguez v. City of Chicago, 329
F.R.D. 182, 187, 189 (N.D. Ill. 2019) (D.E. 135). Judge Kim ordered those documents be produced
subject to an attorneys’-eyes-only designation. 329 F.R.D. at 190. As to the remaining 22
documents to which the deliberative process applied, Judge Kim held that Plaintiff's interest in
reviewing them did not “override the City’s interest in maintaining their privacy.” Jd. at 189.
Il. Deliberative Process Privilege

“The deliberative process privilege protects communications that are part of the decision-
making process of a governmental agency.” United States v. Farley, 11 F.3d 1385, 1389 (7th Cir.
1993). The privilege “rests on the obvious realization that officials will not communicate candidly
among themselves if each remark is a potential item of discovery and front page news, and its
object is to enhance the quality of agency decisions by protecting open and frank discussion among
those who make them within the Government.” Dep’t of Interior v. Klamath Water Users

Protective Ass’n, 532 U.S. 1, 8-9 (2001) (internal quotation marks and citation omitted). It “covers
documents reflecting advisory opinions, recommendations and deliberations comprising part of a
process by which governmental decisions and policies are formulated.” /d. at 8 (internal quotation
marks omitted). “[T]he Seventh Circuit also has applied the privilege in cases where the
communications at issue involved how a governmental agency intended to rule in a particular,
individual situation.” Fed. Deposit Ins. Corp. v. Giancola, No. 13 C 3230, 2015 WL 5559599, at
*2 (N.D. Ill. Sept. 18, 2015) (citing Farley, 11 F.3d at 1389).

Courts apply a two-part test to evaluate deliberative process privilege claims. That test is
set forth and applied to the motion to compel below.

A. The Prima Facie Case for Whether the Deliberative Process Privilege Applies

First, the Court asks “whether the party asserting the privilege has shown that the privilege
applies to the documents it seeks to protect.” Rodriguez, 329 F.R.D. at 186 (citing KZ, LF. &
R.B. v. Edgar, 964 F. Supp. 1206, 1208 (N.D. Ill. 1997)). At this step, the party asserting the
deliberative process privilege must make out a prima facie case that a document it seeks to
withhold is “both predecisional in the sense that it is actually antecedent to the adoption of an
agency policy, and deliberative in the sense that it is actually related to the process by which
policies are formulated.” Enviro Tech Int’l, Inc. v. U.S. E.P.A., 371 F.3d 370, 375 (7th Cir. 2004).
To establish a prima facie case,

(1) the department head with control over the matter must make a formal claim of

privilege, after personal consideration of the problem; (2) the responsible official

must demonstrate, typically by affidavit, precise and certain reasons for preserving

the confidentiality of the documents in question; and (3) the official must

specifically identify and describe the documents.
Rodriguez, 329 F.R.D. at 186 (quoting Ferrell v. U.S. Dep’t of Hous. & Urban Dev., 177 F.R.D.

425, 428 (N.D. Ill. 1998)). The documents being withheld must be described in “sufficient detail.”

Turner v. City of Chicago, No. 15 C 06741, 2017 WL 552876, at *3 (N.D. Ill. Feb. 10, 2017).
On May 20, 2019, as an attachment to its brief in response to Plaintiff's motion to compel,
the City submitted a declaration from Angela Hearts-Glass, Deputy Chief Administrative Officer
of COPA, asserting that the documents at issue are privileged. (City’s Resp. Ex. D: Hearts-Glass
05/20/19 Decl.) Ms. Hearts-Glass asserted that her declaration was “based on [her] professional
experience and a review of the records described in this verification over which COPA has asserted
an investigative and deliberative process privilege.” (/d. § 3.) Initially, she described the records
as 54 pages of documents consisting of “draft summary reports and findings,” “draft allegations
and notes” and “the official CLEAR file” for the investigation into “still-open COPA Log File No.
1077459.” (Ud. Fj 4-5.) The Court, on its consideration of the motion to compel, discovered that
her reference to the Withheld Materials contained several errors, which warranted requiring the
City to submit a corrected declaration before the Court could consider whether the City had
established a prima facie case as to the applicability of the deliberative process privilege. (D.E.
188.) On July 29, 2019, the City submitted a corrected declaration identifying 72 pages of withheld
documents (D.E. 190), all of which previously had been submitted to the Court for in camera
review.

The Court finds that Ms. Hearts-Glass’s corrected declaration, and the Court’s in camera
review of the Withheld Materials, have established a prima facie case for the applicability of the
deliberative process privilege to all but one portion of one document from the Withheld Materials,
as set forth further below.

1. Personal Consideration of the Problem
The corrected affidavit of Ms. Hearts-Glass sufficiently establishes that she has undertaken

the necessary personal consideration of the problem by reviewing and considering each of the
pages in the set of Withheld Materials, for purposes of the City’s prima facie case. See Rodriguez,
| 329 F.R.D. at 186-87.
2. Precise and Certain Reasons

Ms. Hearts-Glass’s corrected affidavit further asserts that dissemination of these 72 pages
of documents could “impede COPA’s ability to conduct a fair and effective investigation,” because
“potential future witnesses and/or accused officers” might obtain “information about what other
witnesses have already said, COPA’s investigative methods, what the investigator is thinking
about the investigation, and/or what the investigator may ask a potential witness and/or accused
officer during an interview.” (D.E. 190 4 7.) In addition, Ms. Hearts-Glass asserts that producing
“preliminary drafts and edits to preliminary drafts of summary reports . .. would have a chilling
effect on the ability of [COPA] investigators and supervisors to engage in free, open, collaborative
discussions precedent to the agency’s final determination.” (/d. § 10(c).) The reasons asserted by
the City, in its corrected affidavit, for the applicability of the privilege are precise and certain
enough to establish the prima facie case. See Holmes v. Hernandez, 221 F. Supp. 3d 1011, 1017
(N.D. Ill. 2016).!

3. Specific Identification and Description of the Documents

The Court notes the City has added a more precise description of the Withheld Documents
in the corrected declaration filed on July 29, 2019. The corrected declaration again describes the
materials as “draft summary reports and findings” and “draft allegations and notes” (see D.E. 190
4 5) but also calls them “preliminary” drafts and “edits to preliminary draft summary reports.” (/d.
{ 10(c).) Obviously an “edit” to a preliminary draft report is more indicative of predecisional,

internal agency deliberation than a “draft report” that may not reflect such deliberation. The word

 

' The affidavit submitted, and found sufficient, in the Holmes matter may be found at Docket Entry 179-1 on the
Holmes docket in this Court, under Case No. 14 CV 8536.
“preliminary” is somewhat less helpful but nonetheless indicative of the non-final nature of a
report. Although the Court does not see labeling a draft report as “preliminary” as establishing
conclusively that the document is within the deliberative process privilege, the descriptions in the
corrected declaration are consistent with other descriptions that have been found sufficient at least
to establish the prima facie case for applicability of the deliberative process privilege to the
Withheld Materials.

In any event, the Court has had an opportunity to review the Withheld Materials in camera
and, without further analysis of the adequacy of descriptions provided to a court by affidavit in
advance of an in camera review,’ the Court finds based on the in camera review that the prima
facie case for applicability of the deliberative process privilege is established as to all but a part of
one of the Withheld Documents: FCRL 10377. Without revealing the content of the Withheld
Materials, our analysis of the privilege’s applicability to them is set forth as follows:

Materials Covered by the Privilege

As to the following materials, the City established its prima facie case for the applicability

of the deliberative process privilege to the documents:

 

2 The Court suggests that more specific descriptions indicating more clearly why a privilege applies are possible
without revealing privileged content. Descriptions such as “draft summary report containing predecisional
investigator recommendations as to the investigation’s outcome,” or “draft summary report reflecting investigative
agency’s internal comments, edits or questions suggesting possible revisions to predecisional draft of report,” for
example, would have been more helpful in facilitating the Court’s determination that a privilege does or does not
apply. Ideally, the information in the affidavit (or the privilege log) ought to be sufficient, without in camera review,
to determine the threshold applicability of the deliberative process privilege. The parties are directed to review the
Court’s statement on “Privilege Logs” on its website as guidance for preparation of privilege logs or privilege
assertions going forward in the litigation. See Jerold S. Solovy & Robert Byman, “It’s As Easy As Falling Off a
Privilege Log,” National Law Journal (July 24, 2000) (“To meet your burden, you have to provide a description which,
when read, establishes privileged content”) (available on the Court’s website). And of course, purely factual
information, such as the raw content of witness interviews, should not be shielded by the deliberative process privilege
without some explanation of how it is inextricably intertwined with the agency’s deliberations. Saunders v. City of
Chicago, No. 12 C 9158, 2015 WL 4765424, at *10 (N.D. Ill. Aug. 12, 2015) (citing Enviro Tech, 371 F.3d at 374-
75).
I. FCRL 4544-4556: This set of “draft summary reports and findings,” as Ms.
Hearts-Glass has described them, is a “Summary Report of Investigation” that contains 40 editorial
comments in “track changes” that are identified to a particular reviewer by his or her initials. The
editorial comments, questions, and suggested changes clearly establish that the document is
predecisional and deliberative.

2. FCRL 4557-4569: This set of “draft summary reports and findings” is another
version of the “Summary Report of Investigation” and reflects the adoption of a senior reviewer’s
comments in whole or in part, and so it is clearly predecisional and deliberative.

3. FCRL 4570-4581; This set of “draft summary reports and findings” is a different
document from Nos. | and 2 above and does not bear a specific overall title, but it contains a set
of specific recommendations formulated and proposed by the investigator as outcomes of the
investigation, and as such, it’s clearly predecisional and deliberative.

4, FCRL 4582-4593: This document, described as “draft summary reports and
findings,” appears substantially identical to No. 3 above and contains the investigator’s
recommended outcomes of the investigation, so it is predecisional and deliberative as well.

5. FCRL 4594-4607: This document, described as “draft summary reports and
findings,” appears to be another preliminary draft of the “Summary Report of Investigation”
document noted above in Nos. 1 and 2, containing substantial blocks of text that are italicized,
indicating an investigator or senior reviewer’s thoughts as to emphasis, inclusion or exclusion, or
further deliberative scrutiny, and as such, it is predecisional and deliberative.

6. FCRL 10834, 10835, 10860: Described as “draft allegations and notes,” these
three documents are treated together here because they appear to be different draft iterations of

summaries of specific allegations that were being considered as to various officers in this matter,
and each contains handwritten marginalia that indicates some form of review or input by one or
more investigators or senior reviewers. Accordingly, these documents are predecisional and
deliberative as well.

7. FCRL 10745 (including pages 10747, 10749, and 10751, collectively “FCRL
10745”): Described as “draft summary reports and findings,” this single document appears to be
an abbreviated or partial version of the untitled summary report described above in Nos. 1 and 3,
except it does not contain investigator recommendations. This document presents a closer call as
to applicability of the privilege, insofar as its content appears, on its face, to be purely factual and
is without editorial suggestions or comments from others. But a closer look at the document
indicates that its “preliminary” nature — we construe the corrected declaration broadly to have
described this document as a “preliminary” draft — is enough to make it subject to the deliberative
process privilege. When compared to other documents within the set of Withheld Materials,
including, for example, documents FCRL 4544-4556 (discussed in Paragraph 1 above), the
document FCRL 10745 reveals itself to be an earlier iteration of a COPA summary report, drafted
before the editorial comments that appear on FCRL 4544-4556. Document FCRL 10745 contains
certain punctuation errors and missing words, all of which were corrected in FCRL 4544-4556,
which also is a longer document containing a more extended discussion of the investigation and
various factual information that the investigation developed but that does ot appear in document
FCRL 10745. These aspects of FCRL 10745 indicate that disclosure of that document might well
disclose the investigators’ deliberative thought process insofar as some facts are included and some
are not at the time of FCRL 10745’s drafting, and insofar as the edits later made to the document
show that it was a work in progress, to an extent sufficient to warrant coverage by the deliberative

process privilege. In other words, FCRL 10745 is a “rough enough” draft to warrant a valid
concern that internal agency deliberation could be chilled if investigators were to know that their
early drafts could be subject to discovery even though the investigators later revised them
substantially to include additional facts, and even though the investigators composed such drafts
well before a rigorous editing by their supervisors. It is of course possible that a draft, even if
labeled “preliminary,” could contain discussion or conclusions that largely match the agency’s
final conclusions so that disclosure does not have the potential to chill internal agency deliberation,
but FCRL 10745, while a close call, is not such a document.

Materials Not Covered by the Privilege

As to a portion of the following document, the prima facie case for applicability of the
privilege is not established, and the City will be ordered to produce that portion (as identified
below in Paragraph 8(b)), in a redacted version of FCRL 10377 with the remainder of that
document produced under an attorneys’-eyes-only designation:

8. FCRL 10377: This document is described in the corrected affidavit as “draft
allegations and notes,” but a more accurate description would call it a single page that appears to
be printed from the CPD’s “CLEAR” database, which the Seventh Circuit has described broadly
as “a compilation of Chicago Police Department files.” United States v. Carter, 573 F.3d 418, 421
(7th Cir. 2009).

a. In the portion of FCRL 10377 below the heading “Accused Members” and
above the heading “Attachments,” three subjects of the investigation are listed to the left of
columns including “Accused Overall Finding[s]” (overall one-word findings are listed),
“Recommended Penalty” (these columns are blank), and “Status” (for each of the three subjects,
the words “Pending Investigative Review” appear). This portion of the document reasonably could

be read as containing non-final recommended findings that still were subject to review and revision

10
and were thus predecisional and deliberative. The blanks under the column “Recommended
Penalty” support that conclusion, in that they indicate that such recommendations had yet to be
formulated. Accordingly, the Court finds this portion of FCRL 10377 — below the heading
“Accused Members” and above the heading “Attachments” — to be within the deliberative process
privilege in that it discloses at least some aspect of the state of the agency’s internal deliberations
as to how the investigation would or should come out as to the three subjects. Only the portion of
FCRL 10377 described here in this Paragraph 8(a) is subject to the deliberative process privilege.

b. FCRL 10377 lists, beneath the heading “Attachments,” 12 substantive?
components of the investigative file, the name of the investigator who entered them into the file,
and spaces to indicate whether the content and the inclusion of each of the 12 components had
been “approved,” with all of them “approved” as to inclusion but no indication of approval or
disapproval as to content. The meaning of the “approval” status is not very clear, but importantly,
the document does not set forth any substantive content of any of the 12 components (which
include interviews, reports, recordings or other sources of information accessed during the
investigation). Nor does it disclose any thought process within the agency as to whether or not to
“include” any particular fact or conclusion contained in any of those items and, again, no particular
fact or conclusion was even disclosed in the listing of the attachments in FCRL 10377 in any event.
The Court can see no invasion of the agency’s deliberative process and no chilling effect upon its
deliberations from the mere disclosure of the listing (by name only) of these 12 substantive
components of the investigation, and from disclosure of the three non-substantive items also

appearing under the heading “Attachments.” No other part of FCRL 10377 (beyond that

 

3 A total of 15 items are listed under “Attachments,” but the first three appear to be non-substantive.

11
mentioned above in Paragraph 8(a)) contains any information subject to the deliberative process
privilege.

B. Step Two: Whether Plaintiff's Need Overrides the Interest in Confidentiality

In the second of the two steps undertaken by courts in the deliberative process privilege
analysis, and upon determining that a prima facie case has been made for applicability of the
privilege, “the court asks whether the moving party has shown a particularized need for the
withheld information” that outweighs the reasons for confidentiality. Rodriguez, 329 F.R.D. at 186
(citing Ferrell, 177 F.R.D. at 428). “Consistent with its purpose, the deliberative process privilege
typically does not justify the withholding of purely factual material, nor of documents reflecting
an agency’s final policy decisions, but it does apply to predecisional policy discussions, and to
factual matters inextricably intertwined with such discussions.” Enviro Tech, 371 F.3d at 374-75
(internal citations omitted). The following factors are relevant to this analysis:

(1) the relevance of the documents to the litigation; (2) the availability of other

evidence that would serve the same purpose; (3) the government’s role in this

litigation; (4) the seriousness of the litigation and the issues involved; and (5) the

degree to which the disclosure of the document sought would tend to chill future

deliberations within government agencies.
Rodriguez, 329 F.R.D. at 187. For the reasons stated below, as to the Withheld Materials
determined to be within the deliberative process privilege and noted above in Part II(A)(3) in
Paragraphs 1-7 and 8(a), the Court finds that the Plaintiff has not shown a particularized need
sufficient to break or override the privilege.

The Court adopts its earlier discussion (per Judge Kim in his February 6, 2019
memorandum opinion) of the Holmes and Turner cases. See id. at 188-89. And Judge Kim’s

mode of analysis yields the same outcome here, as to the Withheld Materials described in

Paragraphs 1-7 and 8(a) as within the deliberative process privilege, as it did to the 22 emails Judge

12
Kim had found to be within the privilege in his February 6 opinion. The first of the two factors
(relevance and availability of other evidence) again weigh heavily against Plaintiff in this analysis,
at least because the City has provided her with the entire investigative file for Log #1077459,
including witness statements and documentary evidence. See id Earlier draft iterations of these
reports or summaries, or portions of them, containing editorial comments and questions, or edits
made upon those comments, add nothing relevant to the evidence Plaintiff already has. In addition,
the Court’s review of the Withheld Materials described in Paragraphs 1-7 and 8(a), including those
documents containing draft investigator recommendations, does not “lend credence to her
assertions that she needs this particular evidence to substantiate her theory that IPRA investigators
improperly manipulated her file.” 7d. As to the third and fourth factors, the Court will not discuss
them because they do not cut either way in the analysis. As to the fifth factor, the Court does find
that disclosure of the Withheld Materials described in Paragraphs 1-7 and 8(a) above (and covered
by the deliberative process privilege) could well have a chilling effect on internal agency
deliberations at COPA.’ If investigators’ or reviewers’ frank comments, criticisms or other
editorial input into this particular investigative, non-final, predecisional work product were
disclosed, those investigators or reviewers might well be less candid or thorough in their internal
comments.

Plaintiff's need for these materials would have to be stronger to overcome the privilege,
and she has not made that showing, in the Court’s judgment, in view of our in camera review of

the materials. The materials simply do not show any particular reason “how or why” (as Plaintiff

 

4 The Court is not persuaded by the argument that because the Withheld Materials were created by IPRA, the
predecessor agency to COPA, they cannot now be said to be subject to the deliberative process privilege because the
matter is now a COPA investigation. If disclosure of the Withheld Materials would chill internal deliberations at
COPA, where this investigation now resides and where most of these types of investigations are now done, that is
sufficient for us to undertake the requisite consideration of whether the deliberative process privilege applies.

13
puts it) the investigation “switched” to one in which Plaintiff became the accused instead of the
victim. They do not suggest any improper manipulation of the investigation, as we noted above.
And to the extent they show the “course of the investigation and how it changed course,” they do
not do so beyond anything the Plaintiff would already have in the produced investigative file,
namely the factual investigation and development, and witness statements, recounted in the final
reports in those files.
Ill. Investigatory Privilege

With the Withheld Materials, except for those described above in Paragraph 8(b), being
shielded from disclosure by the deliberative process privilege, the Court does not reach the City’s
claim of an investigatory privilege over those materials. To the extent the City does claim the
investigatory privilege over the materials described above in 8(b), a brief discussion is warranted.

As a prefatory note, we point out that the City did not support its investigatory privilege
claim in its responsive brief with any authority or any discussion of what the privilege is or why it
ought to apply. Instead, it mentioned the investigatory privilege primarily in the two Hearts-Glass
declarations, and at some greater detail in the second of those two declarations. (See D.E. 190 4
7-8.) This mode of presentation inhibits meaningful briefing of the investigatory privilege issue
(which the Plaintiff did not mention in her reply brief, not surprisingly, because the City never
mentioned it in its response brief) and consideration of the issue by the Court. A good argument
may be made that the City has waived or forfeited any argument concerning applicability of the
investigatory privilege. “Perfunctory and undeveloped arguments are waived, as are arguments
unsupported by legal authority.” Jn re Lisse, 921 F.3d 629, 641 (7th Cir. 2019) (quoting MG.
Skinner & Assocs. Ins. Agency v. Norman-Spencer Agency, 845 F.3d 313, 321 (7th Cir. 2017)). “A

litigant who fails to press a point by supporting it with pertinent authority, or by showing why it is

14
sound despite a lack of supporting authority . . . forfeits the point. We will not do his research for
him.” Mathis v. N.Y. Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998). But given that only the
unredacted portion of a single document (the part of FRCL 10377 described in Paragraph 8(b))
remains at issue on this motion, the Court will address the applicability of the investigatory
privilege as to that material.

The Seventh Circuit has recognized a qualified “law enforcement investigatory privilege”
to maintain the confidentiality of files containing sensitive information that could interfere with
ongoing criminal investigations. Dellwood Farms, Inc. v. Cargill, Inc., 128 F.3d 1122, 1125 (7th
Cir. 1997). In the Court’s February 6, 2019 deliberative process and investigatory privilege ruling
in this case, the Court per Judge Kim found that Ms. Hearts-Glass’s December 5, 2018 declaration,
while sufficient to assert the deliberative process privilege, was insufficient to demonstrate that
the documents on that earlier motion should be protected from disclosure under the investigatory
privilege because her “general assertions d[id] not identify a specific harm beyond a concern that
the withheld materials might influence future witness and officer statements to investigators if they
are disseminated.” Rodriguez, 329 F.R.D. at 189-90. Ms. Hearts-Glass’s recently filed, corrected
declaration on the instant motion does not add much if any more substance to the equation, but we
need not reach the question of the sufficiency of that declaration on this point because of our in
camera review of the Withheld Materials, including those described in Paragraph 8(b) above.

Our review demonstrates quite clearly that even if the investigation is still ongoing (a
proposition that the Plaintiff disputes, and that the Court has assumed for purposes of the motions

to compel),° the content of the Paragraph 8(b) material is not protected by the investigatory

 

5 The Court does not disturb its earlier assumption, see Rodriguez, 329 F.R.D. at 189, that the COPA investigation is
ongoing for purposes of this analysis. Although the Plaintiff raises questions about how the investigation stemming
from an October 2015 incident could still be open and ongoing at this stage, see D.E. 178, P!.’s Reply Re Motion to
Compel at 1-2, she still has no hard evidence that the investigation is not ongoing, and the Court has before it the

15
privilege. There is absolutely nothing about the bare listing of the three non-substantive and 12
substantive “attachments,” in FCRL 10377, that discloses any investigative sources or methods,
or that would interfere with any ongoing aspect of the COPA investigation if the Paragraph 8(b)
material is disclosed.

Consistent with the Court’s February 6, 2019 Memorandum Opinion and Order, this Court
out of an abundance of caution is ordering the material disclosed in this case to be produced under
an attorneys’-eyes-only designation, allowing Plaintiffs attorneys to review this material and to
use it only for purposes of this litigation. See id. at 190.

IV. Plaintiff’s Motion to Modify Discovery Deadlines

In view of the City’s agreement (D.E. 175 at 2, 15)® to the relief sought in Plaintiff's Motion
to Modify Discovery Deadlines (D.E. 168), that Motion is granted, and the fact discovery cutoff
is extended to September 16, 2019, which is the first weekday after 45 days from the entry of this

Order.

 

affidavit of Ms. Hearts-Glass stating unequivocally that “this is a pending investigation in which additional
investigative steps may still be required.” (D.E. 190 { 8.) Plaintiff's argument that the City’s assertion is implausible
because of the “dated and duplicative” nature of the investigative documents produced by the City does supply a basis
for the Court to reach a different conclusion than the one it reached in its February 6, 2019, Memorandum Opinion
and Order rejecting, for now, Plaintiff's arguments that the investigation is actually over. See Rodriguez, 329 F.R.D.
at 189.

6 The City’s agreement to the motion to extend the discovery deadlines, and to a narrowing of documents being
withheld under the deliberative process privilege after Plaintiff filed her motion to compel, suggests that a more
rigorous compliance with the meet-and-confer requirement of Local Rule 37.2 would have been productive and would
have conserved resources here. Nonetheless, the Court moved straight to consideration of the two motions under the
theory that it would have had to resolve the dispute over the most current set of Withheld Documents in any event,
and acting on the motions seemed more efficient than bouncing them for non-compliance with the meet-and-confer
requirement, only to see them refiled some time later. All parties are urged to comply with this important local rule
(and its counterpart within Rule 37 of the Federal Rules of Civil Procedure) to streamline litigation and to conserve
the resources of the parties and the Court. As is the case with any federal rule or rule of court, parties who do not
comply do so at their peril.

16
CONCLUSION
For the foregoing reasons, Plaintiff's Motion to Compel (D.E. 170) is granted in part, with
the City ordered to produce only FCRL 10377, in redacted form so that the material described
above in Paragraph 8(b) of Part II(A)(3) of this opinion is produced, subject to an attorneys’-eyes-
only designation. The Motion to Compel is denied in part, with the City permitted to withhold the
remaining Withheld Materials, namely those described in Paragraphs 1-7 and 8(a) of Part II(A)(3)
above. Plaintiff's Motion to Modify Discovery Deadlines (D.E. 168) is granted, with the fact

discovery cutoff extended to September 16, 2019.

ENTER:

Nea E=x

GABRIEL A. FUENTES
United States Magistrate Judge

 

DATED: August 1, 2019

17
